[Cite as Gibson v. Ohio Dept. of Rehab. & Corr., 2022-Ohio-1028.]




 REGINALD GIBSON                                        Case No. 2019-01160JD

         Plaintiff                                      Magistrate Scott Sheets

         v.                                             DECISION OF THE MAGISTRATE

 OHIO DEPARTMENT OF
 REHABILITATION AND CORRECTION

         Defendant



        {¶1} Plaintiff Reginald Gibson (plaintiff) is an inmate in defendant’s custody.
Plaintiff seeks recovery for injuries he alleges were sustained after his cellmate assaulted
him on August 15, 2018. Trial took place remotely on November 8, 2021. In addition to
plaintiff, Joanna Factor, Deputy Warden Corey Foster, Brenda Guice, Sergeant Matthew
Giddens (Sgt. Giddens), Ira Collier (Mr. Collier), Lieutenant Michael Ledesma (Lt.
Ledesma), and Stephanie Dysert, all employees of defendant, testified. In addition,
several exhibits were admitted into evidence including plaintiff’s institutional medical
records and records generated as part of defendant’s investigation of the incident. For
the following reasons, the magistrate hereby recommends judgment for plaintiff.

Findings of Fact
        {¶2} The magistrate makes the following factual findings. Plaintiff is an inmate in
defendant’s custody. During July and August of 2018, and while housed at defendant’s
Allen-Oakwood Correctional Institution (AOCI), plaintiff shared a cell with another inmate,
Byron Harrington (Mr. Harrington). On August 15, 2018, plaintiff and Mr. Harrington were
in their cell when they got into a fight. Defendant investigated the incident and both
inmates were found guilty of rules infractions for fighting by the institution’s Rules
Infraction Board (RIB). Plaintiff’s testimony and multiple exhibits generated as part of
defendant’s investigation corroborate these facts. Several of defendant’s employees
Case No. 2019-01160JD                         -2-                                   DECISION


including Sgt. Giddens testified that they became aware of the fight between plaintiff and
Harrington.    Additionally, Sgt. Giddens and Lt. Ledesma testified regarding the
investigation and RIB proceedings.
       {¶3} Mr. Harrington both initiated the fight and acted as the primary aggressor; he
assaulted plaintiff. On August 15, 2018, plaintiff sat on his bed, the top bunk in the cell
he shared with Mr. Harrington, while he wrote with a pen and paper. Mr. Harrington
aggressively approached plaintiff, grabbed plaintiff’s leg, and pulled plaintiff off the top
bunk. While falling, plaintiff scratched Mr. Harrington’s neck with a pen with which he was
writing. Plaintiff restrained Mr. Harrington before Mr. Harrington pushed plaintiff who hit
his head at some point during the altercation. After the fight ended, plaintiff alerted a
corrections officer to what had occurred and both men were separated and handcuffed.
Plaintiff testified to the assault and the magistrate finds his testimony credible as to the
facts set forth above. Plaintiff was the only witness with first-hand knowledge who testified
regarding Harrington’s assault on him. In addition, plaintiff’s testimony is substantially
consistent with the version of events he provided to Sgt. Giddens, during the latter’s
interview of him after the incident, as reflected in Exhibit A and in the conduct report,
Exhibit I. Plaintiff’s testimony is also consistent with his statements at his hearing before
the RIB, contained in Exhibit G.
       {¶4} To the extent plaintiff injured Mr. Harrington during the latter’s assault on
plaintiff, plaintiff’s actions were in reaction to and in defense of Mr. Harrington’s assault
on him. Again, plaintiff alone offered first-hand testimony regarding the assault. Though
Sgt. Giddens suggested plaintiff stabbed Mr. Harrington at trial, he was not present when
the assault occurred. Moreover, the opinion Sgt. Giddens offered at trial is inconsistent
with the contents of Exhibit A, his interoffice communication to Deputy Warden Foster,
generated as part of the investigation of the incident. It reflects plaintiff’s statements to
Sgt. Giddens during the investigation. They are consistent with the facts to which plaintiff
testified at trial, specifically that plaintiff scraped or scratched Mr. Harrington with his pen
Case No. 2019-01160JD                         -3-                                   DECISION


while being pulled off the top bunk. Exhibit A also contains Sgt. Giddens’ opinion, formed
at the time of the investigation, that Harrington acted as the aggressor on the day of the
assault.
       {¶5} Prior to the assault, plaintiff, on at least three occasions spoke to Sgt. Giddens
and/or Mr. Collier regarding hostility between he and Mr. Harrington. Plaintiff requested
that he be moved to a different cell. Plaintiff testified that he spoke to Mr. Collier and Sgt.
Giddens several times in July and August of 2018 about Mr. Harrington threatening him.
Exhibit G, plaintiff’s statement to the RIB regarding the assault, is consistent with plaintiff’s
testimony at trial. Exhibit A, which Sgt. Giddens prepared, indicates that he spoke to
plaintiff in July of 2018 regarding issues the latter was having with Mr. Harrington, that he
directed plaintiff to speak to Mr. Collier and that Mr. Collier spoke to both plaintiff and Mr.
Harrington about the situation. Exhibit A also states that on August 15, 2018, the day of
the assault, plaintiff sought out Sgt. Giddens because, per plaintiff, he and Mr. Harrington
were still not getting along and because Mr. Harrington was “still talking crazy to him.” On
the day of the assault, plaintiff sent a kite to Mr. Collier regarding the “volatile situation”
between he and Mr. Harrington. Though Mr. Collier indicated he did not see this kite on
the day of the incident, the kite does corroborate the fact that plaintiff spoke to Mr.
Giddens on the day of the assault. Finally, though both Sgt. Giddens and Mr. Collier
could not recall the specific number of times they spoke with plaintiff, they also could not
deny that he did speak to them on at least three occasions as corroborated by the exhibits
cited above.
       {¶6} Mr. Harrington also had a history of hostility toward other inmates and staff.
Plaintiff and Sgt. Giddens both offered testimony on this fact. Sgt. Giddens’ statements
in Exhibit A regarding Mr. Harrington’s history are consistent with his opinion offered at
trial that Mr. Harrington was a “hot-head.”
       {¶7} As a result of Mr. Harrington’s assault, plaintiff suffered a bump on his head,
an abrasion to his left shoulder, a small laceration on his right shoulder, and a scratch on
Case No. 2019-01160JD                          -4-                                   DECISION


his abdomen. Plaintiff experienced temporary pain and discomfort from his injuries.
Plaintiff testified to hitting his head. Plaintiff’s medical records from AOCI, specifically
Exhibits C and D, reflect these physical injuries were present when he was examined
immediately after the assault. Plaintiff experienced temporary pain and discomfort from
these injuries including a headache.
       {¶8} Shortly after the incident, Plaintiff sought and received treatment for migraine
headaches. Plaintiff continued to receive treatment for migraine headaches after his
release from defendant’s custody and continued to experience migraines. However,
plaintiff failed to prove that Mr. Harrington’s assault caused his migraine headaches or
otherwise caused injuries to plaintiff that are permanent, chronic, or continuing. Plaintiff
testified that he experiences continuing migraine headaches that began after the assault,
that he continues to receive treatment, and that he is prescribed Imitrex for his headaches.
In addition, plaintiff’s institutional medical records, Exhibit J, reflect treatment for migraine
headaches, including the use of the prescription medication Imitrex. However, only
plaintiff attributed these headaches to the assault, specifically citing the fact that he hit his
head during the assault. Plaintiff is not a doctor and his opinion regarding the cause of
his migraine headaches is not credible and is entitled to minimal weight. Moreover,
plaintiff presented no medical expert testimony. Plaintiff’s medical records, Exhibits E
and J, include a radiological report from an x-ray of his skull conducted in September of
2018, which found no fractures and concluded that the x-rays of plaintiff’s skull were
unremarkable. Exhibits C and D, plaintiff’s medical records from the day of the assault
describe ostensibly superficial injuries.      The pictures taken as part of Mr. Giddens’
investigation of the incident depict minor injuries. Exhibit G. Finally, plaintiff’s institutional
medical records indicate that plaintiff has a medical history that includes pulmonary
tuberculosis, hyperlipidemia, other chronic pain, and lipoma which plaintiff did not address
in claiming that the assault, as opposed to his other health problems, cause or contribute
to his migraine headaches.         In short, though the greater weight of the evidence
Case No. 2019-01160JD                        -5-                                  DECISION


established that plaintiff suffers migraine headaches, it did not establish that Mr.
Harrington’s assault caused plaintiff’s migraines.
       {¶9} Plaintiff paid nothing for his medical treatment while he was incarcerated
including the medical treatment he received immediately following the assault. Plaintiff
offered no evidence that he paid any medical expenses.

Conclusions of Law
       {¶10} Plaintiff’s complaint states a claim for negligence. As it relates to claims
based on one inmate’s assault of another, the 10th District has stated:
              In order to prevail on a claim of negligence, “a plaintiff must establish
       the existence of a duty, a breach of the duty, and an injury resulting
       proximately therefrom.” A plaintiff “has the burden to prove each element
       of their negligence claim by a preponderance of the evidence.”
              In regard to the “custodial relationship between the state and its
       inmates, the state owes a common-law duty of reasonable care and
       protection from unreasonable risks of physical harm.” Reasonable care is
       defined as “that degree of caution and foresight an ordinarily prudent person
       would employ in similar circumstances, and includes the duty to exercise
       reasonable care to prevent an inmate from being injured by a dangerous
       condition about which the state knows or should know.” However, while
       “prison officials owe a duty of reasonable care and protection from
       unreasonable risks to inmates, * * * they are not the insurers of inmates’
       safety.”
              * * * [T]his court [has] discussed the legal standard with respect to
       the liability of ODRC for an assault by one inmate on another. Specifically,
       we noted “[t]he law is well-settled in Ohio that ODRC is not liable for the
       intentional attack of one inmate by another, unless ODRC has adequate
       notice of an impending assault.” Under Ohio law, “[n]otice may be actual or
Case No. 2019-01160JD                         -6-                                DECISION


       constructive, the distinction being the manner in which the notice is obtained
       rather than the amount of information obtained.” Id. In this respect, “[a]ctual
       notice exists where the information was personally communicated to or
       received by the party,” whereas “‘[c]onstructive notice is that notice which
       the law regards as sufficient to give notice and is regarded as a substitute
       for actual notice.’” (citations omitted.)
Morris v. Ohio Dep’t of Rehab. & Corr., 10th Dist. No. 20AP-131, 2021-Ohio-3803, ¶¶ 30-
32.
       {¶11} As noted, plaintiff bore the burden of proving his claim by a preponderance
of the evidence. Id. As stated in Brothers v. Morrone-O’Keefe Dev. Co., LLC, 10th Dist.
No. 06AP-713, 2007-Ohio-1942, 2007 Ohio App. Lexis 1762, ¶ 49: “[a] preponderance of
the evidence is ‘the greater weight of the evidence * * * [it] means evidence that is more
probable, more persuasive, or of greater probative value.”
       {¶12} To establish proximate cause relative to injuries that are “internal and
elusive, and are not sufficiently observable, understandable, and comprehensible”
plaintiff needed to present expert testimony. See Wright v. City of Columbus, 10th Dist.
No. 05AP-432, 2006-Ohio-759, ¶ 17-19.

Decision
       {¶13} The magistrate finds that plaintiff proved his claims by a preponderance of
the evidence. There is no dispute regarding the duty of reasonable care defendant owed
plaintiff. Further, when all of the facts unique to this case are considered, the magistrate
finds that defendant had constructive notice of an impending assault because plaintiff
sought out Sgt. Giddens and Mr. Collier no less than three times regarding hostility
between he and Mr. Harrington and to request a bed move. Further, Sgt. Giddens knew
Mr. Harrington to be a “hot head” and Mr. Harrington also had a reputation for hostility
toward other inmates and staff.       Because defendant had constructive notice of Mr.
Harrington’s impending assault, it had a duty to protect plaintiff from the assault. It
Case No. 2019-01160JD                           -7-                                  DECISION


breached this duty in failing to protect plaintiff from the August 15, 2018 assault. Further,
the August 15, 2018 assault proximately caused injuries, which were temporary and minor
as set forth herein in the magistrate’s findings of facts. Plaintiff paid nothing for the
treatment of these injuries. Though plaintiff’s injuries were temporary in nature, they did
involve pain and discomfort.        As such, the magistrate values plaintiff’s injuries at
$1,000.00.
         {¶14} For the reasons stated above, the magistrate recommends judgment in
plaintiff’s favor in the amount of $1,000.00.
         {¶15} A party may file written objections to the magistrate’s decision within 14 days
of the filing of the decision, whether or not the court has adopted the decision during that
14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files objections,
any other party may also file objections not later than ten days after the first objections
are filed. A party shall not assign as error on appeal the court’s adoption of any factual
finding or legal conclusion, whether or not specifically designated as a finding of fact or
conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely and specifically
objects to that factual finding or legal conclusion within 14 days of the filing of the decision,
as required by Civ.R. 53(D)(3)(b).




                                             SCOTT SHEETS
                                             Magistrate

Filed February 11, 2022
Sent to S.C. Reporter 3/29/22